NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILSON ROELI SOLIS-LOPEZ,                       No.    15-72998

                Petitioner,                     Agency No. A205-054-434

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Wilson Roeli Solis-Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014)). We denied in part and dismissed in part the

petition for review.

      The BIA did not err in declining to consider Solis-Lopez’s arguments

regarding family as a social group that were raised for the first time to the BIA.

See Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (BIA did not err in

declining to consider argument raised for the first time on appeal); Matter of W-Y-

C- & H-O-B-, 27 I. & N. Dec. 189, 190-91 (BIA 2018) (where the IJ did not have

an opportunity to make relevant factual findings, the BIA cannot do so in the first

instance on appeal).

      Substantial evidence supports the agency’s determination that Solis-Lopez

failed to establish that his past harm rose to the level of persecution. See Lim v.

INS, 224 F.3d 929, 936 (9th Cir. 2000) (persecution is an “extreme concept” that

includes the “infliction of suffering or harm”). We lack jurisdiction to consider

Solis-Lopez’s contention as to psychological harm because he failed to raise it

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency).


                                          2                                    15-72998
      In his opening brief, Solis-Lopez does not challenge the BIA’s findings that

his gang-related social groups were not cognizable. See Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver).

      Thus, Solis-Lopez’s asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach Solis-Lopez’s remaining

contentions regarding his asylum and withholding of removal claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Solis-Lopez failed to show it is more likely than not that he would be tortured by

or with the consent or acquiescence of the government if returned to Guatemala.

Garcia-Milian v.Holder, 755 F.3d 1026, 1033-35 (concluding that petitioner did

not establish the necessary state action for CAT relief); see also Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and

crime in Mexico was not particular to the petitioner and insufficient to establish

eligibility for CAT relief).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   15-72998